Citation Nr: 0723577	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1961 to April 1965.  

Service connection was granted for bilateral hearing loss in 
an October 1965 decision.

The present case comes before the Board of Veterans Appeals 
(the Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which, in part, denied the veteran's 
claim for an increased disability rating for service-
connected bilateral hearing loss.  The veteran filed a notice 
of disagreement in regards to the September 2003 rating 
decision and requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in a June 2005 statement of the 
case (SOC).  The appeal was perfected with the submission of 
the veteran's substantive appeal (VA Form 9) in July 2005.

The veteran was scheduled to appear at a personal hearing 
before a Hearing Officer at the RO in February 2005.  The 
veteran subsequently cancelled the hearing and has not 
requested any further rescheduling.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006).  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 


REMAND

The veteran seeks an increased disability rating for his 
service-connected hearing loss.  He contends that the 
disability has become worse since the most recent VA 
audiology examination, which was completed in September 2003.  
See, e.g., the veteran's statement dated May 6, 2006.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. 
§ 4.85 (2006).  

In support of his claim, the veteran recently submitted three 
private audiological examination reports dated in April 2004, 
July 2004 and June 2005.  The July 2004 test results from the 
Milwaukee Ear, Nose and Throat Clinic indicate that pure tone 
average was calculated by averaging puretone audiometric 
tests in the 500, 1000, 2000 and 3000 frequencies, which does 
not comply with VA's method of calculating pure tone average 
as described above.  Moreover, as the April 2004, July 2004 
and June 2005 results are offered in graphical format, the 
Board is unable to determine the audiometric test results in 
the appropriate frequencies in order to properly calculate 
the veteran's average hearing threshold.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) [the Board may not interpret 
graphical representations of audiometric data]; see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the veteran's recent private audiological test results cannot 
be used to determine the veteran's current hearing loss 
disability rating.

Under such circumstances, a more contemporaneous examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a VA audiological examination 
in order to determine the current 
severity of the service-connected 
bilateral hearing loss.  All 
indicated tests and studies should 
be performed.  The report of the 
examination should be associated 
with the veteran's VA claims 
folder.

2.  After undertaking any 
additional development which it 
deems to be necessary, VBA should 
then readjudicate the veteran's 
claim of entitlement to an 
increased disability rating for 
service-connected bilateral hearing 
loss.  If the benefit sought on 
appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


